Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
In light of the rejections disclosed herein, it is respectfully requested that the applicant understand the difference between a design application and a utility application. The examiner is amenable to an interview about the instant application.
Specification
The disclosure is objected to because of the following informalities: Applicant recites "foot" and the examiner is interpreting this to be "food".  
Appropriate correction is required.
The content of the specification is not descriptive to the purpose and advantage of the application.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  They recite "foot" and the examiner believes the applicant meant to recite "food". Here forward the application will be examined using the interpretation of "food".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation of “a frame item being positionable” is not positively recited in the specification how the frame is being positioned or what makes it positionable.
The recitation of "is inhibited" is not positively recited in the specification to allow one of ordinary skill in the art to ascertain the level of the reflecting microwave radiation being inhibited and how it is to be inhibited and the advantage.
The recitation of “to elevate food” is not positively recited in the specification because the elevating of food is not disclosed in the specification and, therefore, one of ordinary skill in the art is not able to establish with certainty the method of elevating the food and the advantage.
The recitation of “said basket being elevated from a floor” is not positively recited as to how the basket is being elevated and the advantage.
The recitation of “a food item being positionable” is not positively recited in the specification how the food item is being positioned or what makes it positionable.
The recitation of “wherein said basket is configured to facilitate the foot item” is not po
The recitation of “to heat evenly” is not positively recited to allow one of ordinary skill in the art to ascertain how the food item is heated to make the heat even. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 6, 7, and 8 recites the limitation "The assembly".  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant means to recite “The cooking rack assembly” from claim 1.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “being configured to elevate food is unclear because the structure and method of elevating food is not positively recited in the specification.
The recitation of “a frame being positionable” is unclear because it is not clear what structure makes the frame positionable.
The recitation of “in a microwave oven” is unclear if the applicant meant the microwave oven previously recited in claim 1 or a new microwave oven.
The recitation of “said frame is inhibited from reflecting” is unclear what structure, mechanism or feature makes the frame capable of being inhibited from reflecting microwave radiation.
The recitation of “said basket is inhibited form reflecting microwave radiation” is unclear what structure, mechanism or feature makes the basket capable of being inhibited from reflecting microwave radiation.
The recitation of “said basket is configured to facilitate the foot item” is unclear how and why the basket is configured to facilitate the food item and what the level of facilitating needs to be in the application.
The recitation of “to heat evenly” is unclear because the level of evenly is not positively recited and the method of heating to achieve a level of evenly is not positively recited.
Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “centrally positioned” is unclear what axis the central member is positioned in and what dimensions it is relative to.
Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “each of said side members being coupled between said top member and said front basal member, each of said side members sloping downwardly between said top member and said front basal member” is unclear because the structure that causes the side members to slope downwardly is not positively recited. The interpretation here can be that they slope on an angle or that they go straight down because both can be interrupted as a level of downwardly. 
The recitation of “being aligned with” is unclear because the special orientation is not disclosed and therefore, the degree of alignment cannot be ascertained by the examiner. 
Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “sloping downwardly” and the degree of sloping and the degree of downward that the first portion of the basket members extend to the basal member. For example, this could be interpreted as straight down, 90 degrees, or some angle between 0 and 90 degrees.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US5714740A Kelly (hereinafter “Kelly”).
Regarding claim 1, Kelly teaches,
A cooking rack assembly (two inverted V-shaped racks, abstract) being configured to elevate food being cooked in a microwave oven (microwave bacon cooker device abstract), said assembly comprising:
a frame (bacon cooker device 20) being positionable in a microwave oven (column 1 lines 6 and 7 teach the device of Kelly as being inside a microwave oven), said frame being comprised of a non-metallic material (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material) wherein said frame is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation);
a basket being coupled to said frame (racks 24 and 24a and fig. 1), said basket being elevated from a floor of the microwave oven when said frame is positioned in the microwave oven (fig. 1, racks 24 and 24a are placed in tray 22 and is therefore elevated , said basket being comprised of a non-metallic material wherein said basket is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said basket having a food item (bacon strips 100, fig. 12) being positionable thereon wherein said basket is configured to facilitate the foot item to heat evenly in the microwave oven (column 1 lines 20 to 24 teach properly cooked bacon which makes it anticipated that properly cooked bacon is at the desired temperature throughout and is therefore even and therefore it reads on the broad claim language).
Regarding claim 2, Kelly teaches,
wherein said frame comprises a plurality of basal members each being coupled together and intersecting each other at right angles such that said basal members defines a rectangular shape (the structure of tray 22 reads on the broad claim language; fig. 1 and abstract and column 2 lines 4 to 11 teach the tray as being of a rectangular shape and a base), said plurality of basal members including a front basal member, a rear basal member, a first lateral basal member and a second lateral basal member  (fig. 4, column 2 lines 4 to 11, and column 3 lines 37 to 50  teach the tray having four sidewalls 34a, 34b, 34c, and 34d which are bases) .

wherein said frame includes a central member (post 88 and socket 92a) extending between each of said first lateral basal member and said second lateral basal member (fig. 3), said central member being centrally positioned between said front basal member and said rear basal member (fig. 3 teaches post 88 and socket 92 being positioned between sidewall portions 34a and 34c and fig. 7 teach the post 88 and socket 92a positioned on panels 50 and 60 centrally to elongated slots 78).
Regarding claim 4, Kelly teaches,
wherein said frame includes a pair of upright members (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being coupled to and extending upwardly from said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being aligned with opposite ends of said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members having a distal end with respect to said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3).
Regarding claim 5, Kelly teaches,
wherein said frame includes a top member being coupled to and extending between each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member intersecting said distal end of each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member being oriented collinear with said rear basal member (fig. 3 teaches , top .
Regarding claim 6, Kelly teaches,
wherein said frame includes a pair of side members, each of said side members being coupled between said top member and said front basal member, each of said side members sloping downwardly between said top member and said front basal member, each of said side members being aligned with a respective one of said first lateral basal member and said second lateral basal member (fig. 1, fig. 2, fig. 4, fig. 6, and fig. 7 teach sides of rack 24 and 24a being coupled to the tray 22 and are sloped downwardly such that an apex is formed, column 4 lines 14 to 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5714740A Kelly (hereinafter “Kelly”). 
Regarding claim 7, Kelly teaches, except where struck through, wherein said basket comprises a plurality of basket members (fig. 6, the basket members are the spaces between the elongated slots 78 and there are more than one), each of said basket members having a first end (top edges 52) and a second end (bottom edges 52), (fig. 1, fig. 2, and fig. 3).  Kelly does not teach each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end, and it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.  
Regarding claim 8, Kelly teaches, except where struck through, (fig. 3).  Kelly does not teach and it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.
Regarding claim 9, Kelly teaches, A cooking rack assembly (two inverted V-shaped racks, abstract) being configured to elevate food being cooked in a microwave oven (microwave bacon cooker device abstract), said assembly comprising: a frame (bacon cooker device 20) being positionable in a microwave oven (column 1 lines 6 and 7 teach the device of Kelly as being inside a microwave oven), said frame being comprised of a non-metallic material (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material) wherein said frame is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said frame comprising: a plurality of basal members each being coupled together and intersecting each other at right angles such that said basal members defines a rectangular shape (the structure of tray 22 reads on the broad claim language; fig. 1 and abstract and column 2 lines 4 to 11 teach the tray as being of a rectangular shape and a base), said plurality of basal members including a front basal member, a rear basal member, a first lateral basal member and a second lateral basal member (fig. 4, column 2 lines 4 to 11, and column 3 lines 37 to 50  teach the tray having four sidewalls 34a, 34b, 34c, and 34d which are bases); a central member (post 88 and socket 92a) extending between each of said first lateral basal member and said second lateral basal member (fig. 3), said central member being centrally positioned between said front basal member and said rear basal member (fig. 3 teaches post 88 and socket 92 being positioned between sidewall portions 34a and 34c and fig. 7 teach the post 88 and socket 92a positioned on panels 50 and 60 centrally to elongated slots 78); a pair of upright members (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being coupled to and extending upwardly from said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being aligned with opposite ends of said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members having a distal end with respect to said rear basal member(upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3); a top member being coupled to and extending between each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member intersecting said distal end of each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member being oriented collinear with said rear basal member (fig. 3 teaches , top edges 52, 62, 52a, and 62a as being collinear, in the same line, as 34a and 34c, and column 4 lines 14 to 22); and a pair of side members, each of said side members being coupled between said top member and said front basal member, each of said side members sloping downwardly between said top member and said front basal member, each of said side members being aligned with a respective one of said first lateral basal member and said second lateral basal member (fig. 1, fig. 2, fig. 4, fig. 6, and fig. 7 teach sides of rack 24 and ; and a basket being coupled to said frame (racks 24 and 24a and fig. 1), said basket being elevated from a floor of the microwave oven when said frame is positioned in the microwave oven (fig. 1, racks 24 and 24a are placed in tray 22 and is therefore elevated above a microwave oven floor when microwave bacon cooker device 20 is placed in a microwave), said basket being comprised of a non-metallic material wherein said basket is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said basket having a food item (bacon strips 100, fig. 12) being positionable thereon wherein said basket is configured to facilitate the foot item to heat evenly in the microwave oven (column 1 lines 20 to 24 teach properly cooked bacon which makes it anticipated that properly cooked bacon is at the desired temperature throughout and is therefore even and therefore it reads on the broad claim language), said basket comprising a plurality of basket members (fig. 6, the basket members are the spaces between the elongated slots 78 and there are more than one), each of said basket members having a first end (top edges 52) and a second end (bottom edges 52), extending downwardly from said top member (fig. 1, fig. 2, and fig. 3), (fig. 3).  Kelly does not teach each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end, nor, each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end and it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763